Name: Commission Regulation (EC) No 1570/98 of 17 July 1998 amending Annexes I to IV to Council Regulation (EEC) No 2377/90 laying down a Community procedure for the establishment of maximum residue limits of veterinary medicinal products in foodstuffs of animal origin (Text with EEA relevance)
 Type: Regulation
 Subject Matter: health;  agricultural policy;  deterioration of the environment; NA;  animal product
 Date Published: nan

 22.7.1998 EN Official Journal of the European Communities L 205/10 COMMISSION REGULATION (EC) No 1570/98 of 17 July 1998 amending Annexes I to IV to Council Regulation (EEC) No 2377/90 laying down a Community procedure for the establishment of maximum residue limits of veterinary medicinal products in foodstuffs of animal origin (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2377/90 of 26 June 1990 laying down a Community procedure for the establishment of maximum residue limits of veterinary medicinal products in foodstuffs of animal origin (1), as last amended by Commission Regulation (EC) No 1569/98 (2), and in particular Articles 6, 7 and 8 thereof, Whereas, since the adoption of the Regulation, the Annexes have been amended a number of times; whereas, by reason of their number, their complexity and their dispersal among various Official Journals, the texts are difficult to use and thus lack the clarity which should be an essential feature of all legislation; whereas, they should therefore be consolidated; whereas on the same occasion the name or chemical description of some compounds should be rectified or made more precise and certain material errors should be corrected; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Veterinary Medicinal Products, HAS ADOPTED THIS REGULATION: Article 1 Annexes I to IV to Regulation (EEC) No 2377/90 are hereby amended as set out in the Annex hereto. Article 2 This Regulation shall enter into force on the 60th day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 July 1998. For the Commission Martin BANGEMANN Member of the Commission (1) OJ L 224, 18. 8. 1990, p. 1. (2) See page 7 of this Official Journal. ANNEX A. Annex I to Regulation (EEC) No 2377/90 is amended as follows: 1. Anti-infectious agents 1.1. Chemotherapeutics 1.1.1. Sulfonamides Pharmacologically active substance(s) Marker residue Animal species MRLs Target tissues Other provisions All substances belonging to the sulfonamide group Parent drug All food producing species 100 Ã ¼g/kg Muscle The combined total residues of all substances within the sulfonamide group should not exceed 100 Ã ¼g/kg 100 Ã ¼g/kg Fat 100 Ã ¼g/kg Liver 100 Ã ¼g/kg Kidney Bovine, ovine, caprine 100 Ã ¼g/kg Milk 1.1.2. Diamino pyrimidine derivates Pharmacologically active substance(s) Marker residue Animal species MRLs Target tissues Other provisions Baquiloprim Baquiloprim Bovine 10 Ã ¼g/kg Fat 300 Ã ¼g/kg Liver 150 Ã ¼g/kg Kidney 30 Ã ¼g/kg Milk Porcine 40 Ã ¼g/kg Skin + fat 50 Ã ¼g/kg Liver 50 Ã ¼g/kg Kidney Trimethoprim Trimethoprim Bovine 50 Ã ¼g/kg Muscle 50 Ã ¼g/kg Fat 50 Ã ¼g/kg Liver 50 Ã ¼g/kg Kidney 50 Ã ¼g/kg Milk Porcine 50 Ã ¼g/kg Muscle 50 Ã ¼g/kg Skin + fat 50 Ã ¼g/kg Liver 50 Ã ¼g/kg Kidney Equidae 100 Ã ¼g/kg Muscle 100 Ã ¼g/kg Fat 100 Ã ¼g/kg Liver 100 Ã ¼g/kg Kidney Poultry not for use in animals from which eggs are produced for human consumption 50 Ã ¼g/kg Muscle 50 Ã ¼g/kg Skin + fat 50 Ã ¼g/kg Liver 50 Ã ¼g/kg Kidney Fin fish 50 Ã ¼g/kg Muscle and skin in natural proportions 1.2. Antibiotics 1.2.1. Penicillins Pharmacologically active substance(s) Marker residue Animal species MRLs Target tissues Other provisions Amoxicyllin Amoxicyllin All food producing species 50 Ã ¼g/kg Muscle 50 Ã ¼g/kg Fat 50 Ã ¼g/kg Liver 50 Ã ¼g/kg Kidney 4 Ã ¼g/kg Milk Ampicillin Ampicillin All food producing species 50 Ã ¼g/kg Muscle 50 Ã ¼g/kg Fat 50 Ã ¼g/kg Liver 50 Ã ¼g/kg Kidney 4 Ã ¼g/kg Milk Benzylpenicillin Benzylpenicillin All food producing species 50 Ã ¼g/kg Muscle 50 Ã ¼g/kg Fat 50 Ã ¼g/kg Liver 50 Ã ¼g/kg Kidney 4 Ã ¼g/kg Milk Cloxacillin Cloxacillin All food producing species 300 Ã ¼g/kg Muscle 300 Ã ¼g/kg Fat 300 Ã ¼g/kg Liver 300 Ã ¼g/kg Kidney 30 Ã ¼g/kg Milk Oxacillin Oxacillin All food producing species 300 Ã ¼g/kg Muscle 300 Ã ¼g/kg Fat 300 Ã ¼g/kg Liver 300 Ã ¼g/kg Kidney 30 Ã ¼g/kg Milk Penethamate Benzylpenicillin Bovine 50 Ã ¼g/kg Muscle 50 Ã ¼g/kg Fat 50 Ã ¼g/kg Liver 50 Ã ¼g/kg Kidney 4 Ã ¼g/kg Milk 1.2.2. Cephalosporins Pharmacologically active substance(s) Marker residue Animal species MRLs Target tissues Other provisions Cefazolin Cefazolin Bovine, ovine, caprine 50 Ã ¼g/kg Milk Cefquinome Cefquinome Bovine 50 Ã ¼g/kg Muscle 50 Ã ¼g/kg Fat 100 Ã ¼g/kg Liver 200 Ã ¼g/kg Kidney 20 Ã ¼g/kg Milk 1.2.3. Quinolones Pharmacologically active substance(s) Marker residue Animal species MRLs Target tissues Other provisions Danofloxacine Danofloxacine Bovine (not for use in animals from which milk is produced for human consumption) 200 Ã ¼g/kg Muscle 100 Ã ¼g/kg Fat 400 Ã ¼g/kg Liver 400 Ã ¼g/kg Kidney Chicken (not for use in animals from which eggs are produced for human consumption) 200 Ã ¼g/kg Muscle 100 Ã ¼g/kg Skin + fat 400 Ã ¼g/kg Liver 400 Ã ¼g/kg Kidney Difloxacin Difloxacin Chicken, turkey 300 Ã ¼g/kg Muscle 400 Ã ¼g/kg Skin + fat 1 900 Ã ¼g/kg Liver 600 Ã ¼g/kg Kidney Enrofloxacin Sum of enrofloxacin and ciprofloxacin Bovine, porcine, poultry 30 Ã ¼g/kg Muscle 30 Ã ¼g/kg Liver 30 Ã ¼g/kg Kidney Sarafloxacin Sarafloxacin Chicken 10 Ã ¼g/kg Skin + fat 100 Ã ¼g/kg Liver 1.2.4. Macrolides Pharmacologically active substance(s) Marker residue Animal species MRLs Target tissues Other provisions Spiramycin Sum of spiramycin and neospiramycin Bovine 200 Ã ¼g/kg Muscle 300 Ã ¼g/kg Fat 300 Ã ¼g/kg Liver 300 Ã ¼g/kg Kidley 200 Ã ¼g/kg Milk Chicken 200 Ã ¼g/kg Muscle 300 Ã ¼g/kg Skin + fat 400 Ã ¼g/kg Liver Tilmicosin Tilmicosin Bovine, ovine, porcine 1 000 Ã ¼g/kg Liver 1 000 Ã ¼g/kg Kidney Ovine 50 Ã ¼g/kg Milk Tylosin Tylosin A Bovine 100 Ã ¼g/kg Muscle 100 Ã ¼g/kg Fat 100 Ã ¼g/kg Liver 100 Ã ¼g/kg Kidney 50 Ã ¼g/kg Milk Porcine 100 Ã ¼g/kg Muscle 100 Ã ¼g/kg Skin + fat 100 Ã ¼g/kg Liver 100 Ã ¼g/kg Kidney Poultry (not for use in hens producing eggs for human consumption) 100 Ã ¼g/kg Muscle 100 Ã ¼g/kg Skin + fat 100 Ã ¼g/kg Liver 100 Ã ¼g/kg Kidney 1.2.5. Florfenicol and related compounds Pharmacologically active substance(s) Marker residue Animal species MRLs Target tissues Other provisions Florfenicol Sum of florfenicol and its metabolites measured as florfenicol-amine Bovine 200 Ã ¼g/kg Muscle 3 000 Ã ¼g/kg Liver 300 Ã ¼g/kg Kidney 1.2.6. Tetracyclines Pharmacologically active substance(s) Marker residue Animal species MRLs Target tissues Other provisions Chlortetracycline Sum of parent drug and its 4-epimer All food producing species 100 Ã ¼g/kg Muscle 300 Ã ¼g/kg Liver 600 Ã ¼g/kg Kidney 100 Ã ¼g/kg Milk 200 Ã ¼g/kg Eggs Doxycycline Doxycycline Bovine 100 Ã ¼g/kg Muscle 300 Ã ¼g/kg Liver 600 Ã ¼g/kg Kidney Porcine, poultry 100 Ã ¼g/kg Muscle 300 Ã ¼g/kg Skin + fat 300 Ã ¼g/kg Liver 600 Ã ¼g/kg Kidney Oxytetracycline Sum of parent drug and its 4-epimer All food producing species 100 Ã ¼g/kg Muscle 300 Ã ¼g/kg Liver 600 Ã ¼g/kg Kidney 100 Ã ¼g/kg Milk 200 Ã ¼g/kg Eggs Tetracycline Sum of parent drug and its 4-epimer All food producing species 100 Ã ¼g/kg Muscle 300 Ã ¼g/kg Liver 600 Ã ¼g/kg Kidney 100 Ã ¼g/kg Milk 200 Ã ¼g/kg Eggs 1.2.7. Thiamphenicol and related compounds Pharmacologically active substance(s) Marker residue Animal species MRLs Target tissues Other provisions Thiamphenicol Thiamphenicol Bovine 50 Ã ¼g/kg Muscle 50 Ã ¼g/kg Fat 50 Ã ¼g/kg Liver 50 Ã ¼g/kg Kidney 50 Ã ¼g/kg Milk Chicken (not for use in animals from which eggs are produced for human consumption) 50 Ã ¼g/kg Muscle 50 Ã ¼g/kg Skin + fat 50 Ã ¼g/kg Liver 50 Ã ¼g/kg Kidney 2. Antiparasitic agents 2.1. Agents acting against endoparasites 2.1.1. Salicylanilides Pharmacologically active substance(s) Marker residue Animal species MRLs Target tissues Other provisions Closantel Closantel Bovine 1 000 Ã ¼g/kg Muscle 3 000 Ã ¼g/kg Fat 1 000 Ã ¼g/kg Liver 3 000 Ã ¼g/kg Kidney Ovine 1 500 Ã ¼g/kg Muscle 2 000 Ã ¼g/kg Fat 1 500 Ã ¼g/kg Liver 5 000 Ã ¼g/kg Kidney 2.1.2. Tatra-hydro-imidazoles (imidazolthiazoles) Pharmacologically active substance(s) Marker residue Animal species MRLs Target tissues Other provisions Levamisole Levamisole Bovine, ovine, porcine, poultry 10 Ã ¼g/kg Muscle 10 Ã ¼g/kg Fat 100 Ã ¼g/kg Liver 10 Ã ¼g/kg Kidney 2.1.3. Benzimidazoles and pro-benzimidazoles Pharmacologically active substance(s) Marker residue Animal species MRLs Target tissues Other provisions Febantel Sum of extractable residues which may be oxidised to oxfendazole sulphone Bovine, ovine 10 Ã ¼g/kg Milk Bovine, ovine, porcine, equidae 50 Ã ¼g/kg Muscle 50 Ã ¼g/kg Fat 500 Ã ¼g/kg Liver 50 Ã ¼g/kg Kidney Fenbendazole Sum of extractable residues which may be oxidised to oxfendazole sulphone Bovine, ovine 10 Ã ¼g/kg Milk Bovine, ovine, porcine, equidae 50 Ã ¼g/kg Muscle 50 Ã ¼g/kg Fat 500 Ã ¼g/kg Liver 50 Ã ¼g/kg Kidney Flubendazole Sum of flubendazole and (2-amino 1H-benzimidazol-5-yl) (4-flurorophenyl)methanone Porcine, chicken, game birds 50 Ã ¼g/kg Muscle 50 Ã ¼g/kg Skin + fat 400 Ã ¼g/kg Liver 300 Ã ¼g/kg Kidney Flubendazole Chicken 400 Ã ¼g/kg Eggs Oxfendazole Sum of extractable residues which may be oxidised to oxfendazole sulphone Bovine, ovine 10 Ã ¼g/kg Milk Bovine, ovine, porcine, equidae 50 Ã ¼g/kg Muscle 50 Ã ¼g/kg Fat 500 Ã ¼g/kg Liver 50 Ã ¼g/kg Kidney Oxibendazole Oxibendazole Porcine 100 Ã ¼g/kg Muscle 500 Ã ¼g/kg Skin + fat 200 Ã ¼g/kg Liver 100 Ã ¼g/kg Kidney Thiabendazole Sum of thiabendazole and 5-hydroxythiabendazole Bovine 100 Ã ¼g/kg Muscle 100 Ã ¼g/kg Fat 100 Ã ¼g/kg Liver 100 Ã ¼g/kg Kidney 100 Ã ¼g/kg Milk Triclabendazole Sum of extractable residues that may be oxidised to ketotriclaben-dazole Bovine, ovine 100 Ã ¼g/kg Muscle Not for use in animals from which milk is produced for human consumption 100 Ã ¼g/kg Liver 100 Ã ¼g/kg Kidney 2.2. Agents acting against ectoparasites 2.2.1. Organophosphates Pharmacologically active substance(s) Marker residue Animal species MRLs Target tissues Other provisions Diazinon Diazinon Bovine, ovine, caprine 20 Ã ¼g/kg Milk Bovine, porcine, ovine, caprine 20 Ã ¼g/kg Muscle 700 Ã ¼g/kg Fat 20 Ã ¼g/kg Liver 20 Ã ¼g/kg Kidney 2.2.2. Formamidines Pharmacologically active substance(s) Marker residue Animal species MRLs Target tissues Other provisions Amitraz Sum of amitraz and all metabolites containing the 2,4-DMA moeity, expressed as amitraz Porcine 400 Ã ¼g/kg Skin + fat 200 Ã ¼g/kg Liver 200 Ã ¼g/kg Kidney 2.3. Agents acting against endo- and ectoparasites 2.3.1. Avermectins Pharmacologically active substance(s) Marker residue Animal species MRLs Target tissues Other provisions Abamectin Avermectin Bla Bovine 10 Ã ¼g/kg Fat 20 Ã ¼g/kg Liver Doramectin Doramectin Bovine 10 Ã ¼g/kg Muscle Not for use in ovines from which milk is produced for human consumption 150 Ã ¼g/kg Fat 100 Ã ¼g/kg Liver 30 Ã ¼g/kg Kidney Porcine, ovine 20 Ã ¼g/kg Muscle 100 Ã ¼g/kg Fat 50 Ã ¼g/kg Liver 30 Ã ¼g/kg Kidney Eprinomectin Eprinomectin Bla Bovine 30 Ã ¼g/kg Muscle 30 Ã ¼g/kg Fat 600 Ã ¼g/kg Liver 100 Ã ¼g/kg Kidney 30 Ã ¼g/kg Milk Ivermectin 22,23-Dihydro-aver-mectin Bla Bovine 40 Ã ¼g/kg Fat 100 Ã ¼g/kg Liver Porcine, ovine, equidae 20 Ã ¼g/kg Fat 15 Ã ¼g/kg Liver Moxidectin Moxidectin Bovine, ovine 50 Ã ¼g/kg Muscle 500 Ã ¼g/kg Fat 100 Ã ¼g/kg Liver 50 Ã ¼g/kg Kidney 3. Agents acting on the nervous system 3.2. Agents acting on the autonomic nervous system 3.2.1. Anti-adrenergics Pharmacologically active substance(s) Marker residue Animal species MRLs Target tissues Other provisions Carazolol Carazolol Porcine 5 Ã ¼g/kg Muscle 5 Ã ¼g/kg Skin + fat 25 Ã ¼g/kg Liver 25 Ã ¼g/kg Kidney 4. Anti-infammatory agents 4.1. Nonsteroidal anti-infammatory agents 4.1.1. Arylpropionic acid derivative Pharmacologically active substance(s) Marker residue Animal species MRLs Target tissues Other provisions Vedaprofen Vedaprofen Equidae 50 Ã ¼g/kg Muscle 20 Ã ¼g/kg Fat 100 Ã ¼g/kg Liver 1 000 Ã ¼g/kg Kidney 4.1.2. Fenamate group derivates Pharmacologically active substance(s) Marker residue Animal species MRLs Target tissues Other provisions Tolfenamic acid Tolfenamic acid Bovine 50 Ã ¼g/kg Muscle 400 Ã ¼g/kg Liver 100 Ã ¼g/kg Kidney 50 Ã ¼g/kg Milk Porcine 50 Ã ¼g/kg Muscle 400 Ã ¼g/kg Liver 100 Ã ¼g/kg Kidney 5. Corticoides 5.1. Glucocorticoides Pharmacologically active substance(s) Marker residue Animal species MRLs Target tissues Other provisions Dexamethasone Dexamethasone Bovine 03 Ã ¼g/kg Milk Bovine, porcine, equidae 0,75 Ã ¼g/kg Muscle 2 Ã ¼g/kg Liver 0,75 Ã ¼g/kg Kidney B. Annexe II to Regulation (EEC) No 2377/90 is amended as follows: 1. Inorganic chemicals Pharmacologically active substance(s) Animal species Other provisions Bismuth subcarbonate All food producing species For oral use only Bismuth subgallate All food producing species For oral use only Bismuth subnitrate All food producing species For oral use only Bismuth subsalicylate All food producing species For oral use only Boric acid and borates All food producing species Bromide, Sodium salt All mammalian food producing species For topical use only Calcium acetate All food producing species Calcium benzoate Calcium carbonate Calcium chloride Calcium gluconate Calcium hydroxide Calcium hypophosphite Calcium malate Calcium oxide Calcium phosphate Calcium polyphosphates Calcium propionate Calcium silicate Calcium stearate Calcium sulphate Hydrochloric acid All food producing species For use as excipient Hydrogen peroxide All food producing species Iodine and iodine inorganic compounds including:  All food producing species  Sodium and potassium-iodide  Sodium and potassium-iodide Iodophors including polyvinylpyrrolidone-iodine Magnesium All food producing species Magnesium sulphate Magnesium hydroxide Magnesium stearate Magnesium glutamate Magnesium orotate Magnesium aluminium silicate Magnesium oxide Magnesium carbonate Magnesium phosphate Magnesium glycerophosphate Magnesium asparate Magnesium citrate Magnesium acetate Magnesium trisilicate Potassium DL-aspartate All food producing species Potassium glucuronate All food producing species Potassium glycerophosphate All food producing species Potassium nitrate All food producing species Potassium selenate All food producing species Sodium chlorite Bovine For topical use only Sodium dichloroisocyanurate Bovine, ovine, caprine For topical use only Sodium selenate All food producing species Sodium selenite All food producing species Sulphur Bovine, porcine, ovine, caprine, equidae Zinc acetate All food producing species Zinc chloride Zinc gluconate Zinc oleate Zinc stearate 2. Organic compounds Pharmacologically active substance(s) Animal species Other provisions 17B-Oestradiol All mammalian food producing species For therapeutic and zootechnical uses only Acetyl cysteine All food producing species Alfaprostol Bovine, porcine, equidae Benzylalcohol All food producing species For use as excipient Betaine All food producing species Brotizolam Bovine For therapeutic uses only Buserelin All food producing species Butyl 4-hydroxybenzoate All food producing species Caffeine All food producing species Carbetocin All mammalian food producing species Cefazolin Bovine Ovine, caprine For intramammary use (except if the udder may be used as food for human consumption) Cetrimide All food producing species Chlorhexidine All food producing species For topical use only Chlorocresol All food producing species Cloprostenol Bovine, porcine, equidae D-phe 6-luteinizing-hormone-releasing-hormone All food producing species Dembrexine Equidae Detomidine Bovine, equidae For therapeutic uses only Diclazuril Ovine For oral use in lambs only Dicloxacillin All food producing species Diethyl phtalate All food producing species Dimethyl phtalate All food producing species Dinoprost tromethamine All mammalian food producing species Etamiphylline camsylate All food producing species Ethanol All food producing species For use as excipient Ethyl lactate All food producing species Etiproston tromethamine Bovine, porcine Fertirelin acetate Bovine Folic acid All food producing species Glycerol formal All food producing species Gonadotrophin releasing hormone All food producing species Heptaminol All food producing species Hesperidin Equidae Hesperidin methyl chalcone Equidae Human chorion gonadotrophin (HCG) All food producing species Human menopausal urinary gonadotrophin Bovine Iodine organic compounds:  Iodoform All food producing species Isobutane All food producing species Isoflurane Equidae For use as anaesthetic only Isoxsuprine Bovine, equidae For therapeutic use only in accordance with Council Directive 96/22/EEC (OJ L 125, 23.5.1996, p. 3) Ketanserin tartrate Equidae Ketoprofen Bovine, equidae Porcine L-tartaric acid and its mono- and di- basic salt of sodium, potassium and calcium All food producing species For use as excipient Lactic acid All food producing species Lecirelin Lini oleum All food producing species Lobeline All food producing species Luprostiol All mammalian species Malic acid All food producing species For use as excipient Medroxyprogesterone acetate Ovine For intravaginal use for zootechnical purposes only Melatonin Ovine, caprine Menbutone Bovine, ovine, caprine, porcine, equidae Menthol All food producing species Mineral hydrocarbons, low to high viscosity including micro-cristalline waxes, approximately C10-C60; aliphatic, branched aliphatic and alicyclic compounds All food producing species Excludes aromatic and unsaturated compounds N-butane All food producing species N-butanol All food producing species For use as excipient Neostigmine All food producing species Oxytocin All mammalian food producing species Pancreatin All mammalian food producing species For topical use only Papain All food producing species Papaverine Bovine New-born calves only Peracetic acid All food producing species Phenol All food producing species Phloroglucinol All food producing species Policresulene All food producing species For topical use only Polysulphated glycosaminoglycan Equidae Praziquantel Ovine For non-lactating sheep only Pregnant mare serum gonadotrophin All food producing species Propane All food producing species Propylene glycol All food producing species Quatresin All food producing species For use as preservative only at concentrations of up to 0,5 % Quillaia saponins All food producing species R-clopostenol Bovine, porcine, equidae Rifaximin Bovine For intramammary use - except if the udder may be used as food for human consumption - and intra-uterine use only Romifidine Equidae For therapeutic uses only Sodium benzyl 4-hydroxybenzoate All food producing species Sodium butyl 4-hydroxybenzoate All food producing species Somatosalm Salmon Tau fluvalinate Honey bees Theobromine All food producing species Theophylline All food producing species Thiomersal All food producing species For use only as preservatives in multi-dose vaccines at a concentration not exceeding 0,02 % Thymol All food producing species Timerfonate All food producing species For use only as preservatives in multi-dose vaccines at a concentration not exceeding 0,02 % Trimethylphloroglucinol All food producing species 3. Substances generally recognised as safe Pharmacologically active substance(s) Animal species Other provisions Absinthium extract All food producing species Acetylmethionine All food producing species Aluminium hydroxide All food producing species Aluminium monostearate All food producing species Ammonium sulfate All food producing species Benzoyl benzoate All food producing species Benzyl p-hydroxybenzoate All food producing species Calcium borogluconate All food producing species Calcium citrate All food producing species Camphor All food producing species External use only Cardamon extract All food producing species Diethyl sebacate All food producing species Dimethicone All food producing species Dimethyl acetamide All food producing species Dimethyl sulphoxide All food producing species Epinephrine All food producing species Ethyl oleate All food producing species Ethylenediaminetetraacetic acid and salts All food producing species Eucalyptol All food producing species Follicle stimulating hormone (natural FSH from all species and their synthetic analogues) All food producing species Formaldehyde All food producing species Formic acid All food producing species Glutaraldehyde All food producing species Guaiacol All food producing species Heparin and its salts All food producing species Human chorionic gonadotropin (natural HCG and its synthetic analogues) All food producing species Iron ammonium citrate All food producing species Iron dextran All food producing species Iron glucoheptonate All food producing species Isopropanol All food producing species Luteinising hormone (natural LH from all species and their synthetic analogues) All food producing species Lanolin All food producing species Magnesium chloride All food producing species Magnesium gluconate All food producing species Magnesium hypophosphite All food producing species Mannitol All food producing species Methylbenzoate All food producing species Monothioglycerol All food producing species Montanide All food producing species Myglyol All food producing species Orgotein All food producing species Poloxalene All food producing species Poloxamer All food producing species Polyethylene glycols (molecular weight ranging from 200 to 10 000) All food producing species Polysorbate 80 All food producing species Serotonin All food producing species Sodium chloride All food producing species Sodium cromoglycate All food producing species Sodium dioctylsulphosuccinate All food producing species Sodium formaldehydesulphoxylate All food producing species Sodium lauryl sulphate All food producing species Sodium pyrosulphite All food producing species Sodium stearate All food producing species Sodium thiosulphate All food producing species Tragacanth All food producing species Urea All food producing species Zinc oxide All food producing species Zinc sulphate All food producing species 4. Substances used in homeopathic veterinary medicinal products Pharmacologically active substance(s) Animal species Other provisions All substances used in homeopathic veterinary medicinal products provided that their concentration in the product does not exceed one part per 10 000 All food producing species 5. Substances used as food additives in foodstuffs for human consumption Pharmacologically active substance(s) Animal species Other provisions Substances with an E number All food producing species Only substances approved as additives in foodstuffs for human consumption, with the exception of preservatives listed in Part C of Annex III to European Parliament and Council Directive 95/2/EC (OJ L 61, 18. 3. 1995, p. 1.) C. Annex III to Regulation (EEC) No 2377/90 is amended as follows: 1. Anti-infectious agents 1.1. Chemotherapeutics 1.1.2. Benzenesulphonamides Pharmacologically active substance(s) Marker residue Animal species MRLs Target tissues Other provisions Clorsulon Clorsulon Bovine 50 Ã ¼g/kg Muscle Provisional MRLs expire on 1 January 2000 150 Ã ¼g/kg Liver 400 Ã ¼g/kg Kidney 1.2. Antibiotics 1.2.1. Beta-lactamase inhibitors Pharmacologically active substance(s) Marker residue Animal species MRLs Target tissues Other provisions Clavulanic acid Clavulanic acid Bovine, ovine 200 Ã ¼g/kg Milk Provisional MRLs expire on 1 July 1999 Bovine, ovine, porcine 200 Ã ¼g/kg Muscle 200 Ã ¼g/kg Fat 200 Ã ¼g/kg Liver 200 Ã ¼g/kg Kidney 1.2.2. Macrolides Pharmacologically active substance(s) Marker residue Animal species MRLs Target tissues Other provisions Erythromycin Erythromycin Bovine, ovine 40 Ã ¼g/kg Milk Provisional MRLs expire on 1 June 2000; MRLs apply to all microbiological active residues expressed as erythromycin equivalent Bovine, ovine, porcine, poultry 400 Ã ¼g/kg Muscle 400 Ã ¼g/kg Fat 400 Ã ¼g/kg Liver 400 Ã ¼g/kg Kidney Poultry 200 Ã ¼g/kg Eggs Josamycin Josamycin Chicken 200 Ã ¼g/kg Muscle Provisional MRLs expire on 1 July 2000 200 Ã ¼g/kg Fat 200 Ã ¼g/kg Liver 400 Ã ¼g/kg Kidney 200 Ã ¼g/kg Eggs 1.2.4. Cephalosporins Pharmacologically active substance(s) Marker residue Animal species MRLs Target tissues Other provisions Ceftiofur Sum of all residues retaining the betalactam structure expressed as desfuroylceftiofur Bovine 200 Ã ¼g/kg Muscle Provisional MRLs expire on 1 January 1999 600 Ã ¼g/kg Fat 2 000 Ã ¼g/kg Liver 2 000 Ã ¼g/kg Kidney 100 Ã ¼g/kg Milk Porcine 500 Ã ¼g/kg Muscle 600 Ã ¼g/kg Fat 3 000 Ã ¼g/kg Liver 4 000 Ã ¼g/kg Kidney Cephapirin Sum of cephapirin and desacetylcephapirin Bovine 50 Ã ¼g/kg 50 Ã ¼g/kg Muscle Fat Provisional MRLs expire on 1 January 1999 50 Ã ¼g/kg Liver 100 Ã ¼g/kg Kidney 10 Ã ¼g/kg Milk 1.2.5. Aminoglycosides Pharmacologically active substance(s) Marker residue Animal species MRLs Target tissues Other provisions Aminosidine Aminosidine Bovine, porcine, rabbits, chicken 500 Ã ¼g/kg Muscle Provisional MRLs expire on 1 July 2000 1 500 Ã ¼g/kg Liver 1 500 Ã ¼g/kg kidney Apramycin Apramycin Bovine (for use in non-lactating cattle only) 1 000 Ã ¼g/kg Muscle Provisional MRLs expire on 1 July 1999 1 000 Ã ¼g/kg Liver 10 000 Ã ¼g/kg Liver 20 000 Ã ¼g/kg Kidney Porcine 1 000 Ã ¼g/kg Muscle 1 000 Ã ¼g/kg Skin and fat 1 000 Ã ¼g/kg Liver 5 000 Ã ¼g/kg Kidney Dihydrostreptomycin Dihydrostreptomycin Bovine, ovine 200 Ã ¼g/kg Milk Provisional MRLs expire on 1 June 2000 Bovine, ovine, porcine, poultry 500 Ã ¼g/kg Muscle 500 Ã ¼g/kg Fat 500 Ã ¼g/kg Liver 1 000 Ã ¼g/kg Kidney Gentamicin Gentamicin Bovine 100 Ã ¼g/kg Milk Provisional MRLs expire on 1 June 2000 Bovine, porcine 100 Ã ¼g/kg Muscle 100 Ã ¼g/kg Fat 200 Ã ¼g/kg Liver 1 000 Ã ¼g/kg Kidney Neomycin (including Neomycin Bovine, ovine, caprine 500 Ã ¼g/kg Milk Provisional MRLs expire on 1 June 2000 framycetin) Bovine, ovine, caprine, porcine, chicken, 500 Ã ¼g/kg Muscle turkey, duck 500 Ã ¼g/kg Fat 500 Ã ¼g/kg Liver 5 000 Ã ¼g/kg Kidney Chicken 500 Ã ¼g/kg Eggs Spectinomycin Spectinomycin Bovine 200 Ã ¼g/kg Milk Provisional MRLs expire on 1 July 1998 Bovine, porcine, poultry 300 Ã ¼g/kg Muscle 500 Ã ¼g/kg Fat 2 000 Ã ¼g/kg Liver 5 000 Ã ¼g/kg Kidney Streptomycin Streptomycin Bovine, ovine 200 Ã ¼g/kg Milk Provisional MRLs expire on 1 June 2000 Bovine, ovine, porcine, poultry 500 Ã ¼g/kg Muscle 500 Ã ¼g/kg Fat 500 Ã ¼g/kg Liver 1 000 Ã ¼g/kg Kidney 1.2.6. Quinolones Pharmacologically active substance(s) Marker residue Animal species MRLs Target tissues Other provisions Decoquinate Decoquinate Bovine, ovine 500 Ã ¼g/kg Muscle Provisional MRLs expire on 1 July 2000 500 Ã ¼g/kg Fat 500 Ã ¼g/kg Liver 500 Ã ¼g/kg Kidney Flumequine Flumequine Bovine, ovine, porcine, chicken 50 Ã ¼g/kg Muscle Provisional MRLs expire on 1 January 2000 Flumequine Flumequine Bovine, ovine, porcine, chicken 50 Ã ¼g/kg Fat or skin + fat Provisional MRLs expire on 1 January 2000 100 Ã ¼g/kg Liver 300 Ã ¼g/kg Kidney Salmonidae 150 Ã ¼g/kg Marbofloxacin Marbofloxacin Bovine 150 Ã ¼g/kg Muscle Provisional MRLs expire on 1 July 2000 50 Ã ¼g/kg Fat 150 Ã ¼g/kg Liver 150 Ã ¼g/kg Kidney 75 Ã ¼g/kg Milk Porcine 150 Ã ¼g/kg Muscle 50 Ã ¼g/kg Skin + fat 150 Ã ¼g/kg Liver 150 Ã ¼g/kg Kidney Sarafloxacin Sarafloxacin Salmonidae 30 Ã ¼g/kg Muscle and skin in natural proportions Provisional MRLs expire on 1 July 1998 1.2.9. Polymyxins Pharmacologically active substance(s) Marker residue Animal species MRLs Target tissues Other provisions Colistin Colistin Bovine, ovine 50 Ã ¼g/kg Milk Provisional MRLs expire on 1 July 2000 Bovine, ovine, porcine, chicken, rabbits 150 Ã ¼g/kg Muscle 150 Ã ¼g/kg Fat 150 Ã ¼g/kg Liver 200 Ã ¼g/kg Kidney Chicken 300 Ã ¼g/kg Eggs 1.2.10. Penicillins Pharmacologically active substance(s) Marker residue Animal species MRLs Target tissues Other provisions Nafcillin Nafcillin Bovine 30 Ã ¼g/kg Muscle Provisional MRLs expire on 1 January 1999 For intramammary use only 30 Ã ¼g/kg Fat 30 Ã ¼g/kg Liver 30 Ã ¼g/kg Kidney 30 Ã ¼g/kg Milk Penethamate Benzylpenicillin Ovine 150 Ã ¼g/kg Muscle Provisional MRLs expire on 1 January 2000 150 Ã ¼g/kg Fat 150 Ã ¼g/kg Liver 150 Ã ¼g/kg Kidney 4 Ã ¼g/kg Milk Porcine 50 Ã ¼g/kg Muscle 50 Ã ¼g/kg Fat 50 Ã ¼g/kg Liver 50 Ã ¼g/kg Kidney 1.2.11. Florfenicol and related compounds Pharmacologically active substance(s) Marker residue Animal species MRLs Target tissues Other provisions Florfenicol Sum of florfenicol and its metabolites measured as florfenicol-amine Fish 1 000 Ã ¼g/kg Muscle and skin in natural proportions Provisional MRLs expire on 1 July 2001 2. Antiparasitic agents 2.1. Agents acting against endoparasites 2.1.2. Benzimidazoles and pro-benzimidazoles Pharmacologically active substance(s) Marker residue Animal species MRLs Target tissues Other provisions Albendazole sulphoxide Sum of albendazole, albendazole sulphoxide, albendazole sulphone, and albendazole 2-amino sulphone, expressed as albendazole Bovine, ovine 100 Ã ¼g/kg Milk Provisional MRLs expire on 1 January 2000 Bovine, ovine, pheasant 100 Ã ¼g/kg Muscle 100 Ã ¼g/kg Fat 1 000 Ã ¼g/kg Liver 500 Ã ¼g/kg Kidney Netobimin Sum of netobimin and albendazole and metabolites of albendazole measured as 2-amino-benzimidazole sulphone Bovine, ovine, caprine 100 Ã ¼g/kg Muscle Provisional MRLs expire on 31 July 1999 100 Ã ¼g/kg Fat 1 000 Ã ¼g/kg Liver 500 Ã ¼g/kg Kidney 100 Ã ¼g/kg Milk 2.2. Agents acting against ectoparasites 2.2.1. Formamidines Pharmacologically active substance(s) Marker residue Animal species MRLs Target tissues Other provisions Amitraz Sum of amitraz and metabolites which are measured as 2,4-dime-thylaniline Bovine 200 Ã ¼g/kg Fat Provisional MRLs expire on 1 July 1998 200 Ã ¼g/kg Liver 200 Ã ¼g/kg Kidney 10 Ã ¼g/kg Milk Ovine 400 Ã ¼g/kg Fat 200 Ã ¼g/kg Liver 200 Ã ¼g/kg Kidney Sum of amitraz and all metabolites containing the 2,4-DMA moeity, expressed as amitraz Bees 200 Ã ¼g/kg Honey Provisional MRLs expire on 1 July 1999 2.2.2. Iminophenyl thiazolidine derivative Pharmacologically active substance(s) Marker residue Animal species MRLs Target tissues Other provisions Cymiazole Cymiazole Bees 1 000 Ã ¼g/kg Honey Provisional MRLs expire on 1 July 1999 2.2.4. Organophosphates Pharmacologically active substance(s) Marker residue Animal species MRLs Target tissues Other provisions Azamethiphos Azamethiphos Salmonidae 100 Ã ¼g/kg Muscle and skin in natural proportions Provisional MRLs expire on 1 June 1999 2.2.5. Acyl urea derivates Pharmacologically active substance(s) Marker residue Animal species MRLs Target tissues Other provisions Teflubenzuron Teflubenzuron Salmonidae 500 Ã ¼g/kg Muscle And skin in natural proportions Provisional MRLs expire on 1 July 1999 2.3. Agents acting against endo- and ectoparasites 2.3.1. Avermectins Pharmacologically active substance(s) Marker residue Animal species MRLs Target tissues Other provisions Ivermectin 22,23-Dihydro-aver-mectin Bla Deer, including reindeer 20 Ã ¼g/kg Muscle Provisional MRLs expire on 1 January 1999 100 Ã ¼g/kg Fat 50 Ã ¼g/kg Liver 20 Ã ¼g/kg Kidney Moxidectin Moxidectin Equidae 50 Ã ¼g/kg Muscle Provisional MRLs expire on 1 January 2000 500 Ã ¼g/kg Fat 100 Ã ¼g/kg Liver 50 Ã ¼g/kg Kidney 3. Agents acting on the nervous system 3.2. Agents acting on the autonomic nervous system 3.2.1. 62 sympathomimetic agents Pharmacologically active substance(s) Marker residue Animal species MRLs Target tissues Other provisions Clenbuterol hydrochloride Clenbuterol Bovine (indication: solely for tocolysis in parturient cows) 0,1 Ã ¼g/kg Muscle Provisional MRLs expire on 1 July 2000 0,5 Ã ¼g/kg Liver 0,5 Ã ¼g/kg Kidney 0,05 Ã ¼g/kg Milk Equidae (indications: locolysis and the treatment of respiratory ailments) 0,1 Ã ¼g/kg Muscle 0,5 Ã ¼g/kg Liver 0,5 Ã ¼g/kg Kidney 5. Anti-inflammatory agents 5.1. Non-steroidal anti-inflammatory agents 5.1.1. Arylpropionic acid derivative Pharmacologically active substance(s) Marker residue Animal species MRLs Target tissues Other provisions Carprofen Carprofen Bovine 500 Ã ¼g/kg Muscle Provisional MRLs expire on 1 January 2000 500 Ã ¼g/kg Fat 1 000 Ã ¼g/kg Liver 1 000 Ã ¼g/kg Kidney Equidae 50 Ã ¼g/kg Muscle 100 Ã ¼g/kg Fat 1 000 Ã ¼g/kg Liver 1 000 Ã ¼g/kg Kidney D. Annex IV to Regulation (EEC) No 2377/90 is amended as follows: Pharmacologically active substance(s) Chloramphenicol Chloroform Chlorpromazine Colchicine Dapsone Dimetridazole Furazolidone Metronidazole Nitrofurans Ronidazole